Case 2:19-cr-20831-GAD-RSW ECF No. 93, PageID.375 Filed 09/10/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                  Case No. 19-cv-20831
                   v.
                                              U.S. DISTRICT COURT JUDGE
                                                 GERSHWIN A. DRAIN
        LAWRENCE D. RIDER-EL,

             Defendant.
   ______________                   /

OPINION AND ORDER GRANTING DEFENSE COUNSEL’S MOTION TO
     WITHDRAW [#87] AND DENYING DEFENDANT’S MOTION
          CONCERNING LACK OF JURISDICTION [#88]

                                I. INTRODUCTION

            Before the Court is defense counsel’s Motion to Withdraw and

Defendant’s Motion Concerning Lack of Jurisdiction. See ECF No. 87, PageID.359;

ECF No. 88, PageID.364. Based on the analysis and facts below, the Court will

GRANT defense counsel’s motion, but denying the Defendant’s.



                             II. FACTUAL BACKGROUND

      On December 17, 2019, Defendant was charged in an indictment with

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, wire fraud in

violation of 18 U.S.C. § 1343, and conspiracy to use fire to commit a felony. ECF

No. 1. The Government alleges that Defendant worked with others in an “arson-for-

                                        1
Case 2:19-cr-20831-GAD-RSW ECF No. 93, PageID.376 Filed 09/10/21 Page 2 of 5




profit” scheme to “trick the insurance company into paying a false claim for fire

damage to a house the company insured.” Id. at PageID.4. The Court first appointed

John W. Brusstar to represent Defendant in these proceedings. ECR No. 6. On

December 21, 2020, the Court granted Mr. Brusstar’s Motion to Withdraw following

a breakdown in the attorney client relationship. ECF No. 47, PageID.208.

Subsequently, Defendant retained Jeffrey L. Edison to continue his representation in

these proceedings. Now, Mr. Edison also seeks withdrawal from representing

Defendant.



                               III. LEGAL STANDARD

             The Court’s local rules permit defendants’ counsel to withdraw from

representation by written motion served upon the defendant and all other parties.

E.D. Mich. R. 57.1(b). If counsel’s withdrawal would unduly delay trial of the

case, unfairly prejudice any party, or otherwise not be in the interest of justice, then

the Court may deny counsel’s withdrawal request. Id.



                                   III. DISCUSSION

      The Court will address Mr. Edison’s Motion to Withdraw first. Then the Court

will discuss Defendant’s Motion Concerning Lack of Jurisdiction.




                                           2
Case 2:19-cr-20831-GAD-RSW ECF No. 93, PageID.377 Filed 09/10/21 Page 3 of 5




      A. Withdrawal of Counsel is Warranted.

      The Motion to Withdraw is based on two submissions. See ECF No. 87,

PageID.360. First, Mr. Edison states that in the Defendant’s Notice of Appeal filed

in July, Defendant included a signed request to remove Mr. Edison as his attorney.

Id. Second, Mr. Edison states that Defendant left him voicemails requesting he

immediately withdraw from representing Defendant. Id. After returning Defendant’s

call, Mr. Edison states that the attorney client relationship “ha[d] been irreparably

broken.” Id. at PageID.361.


      Based on defense counsel’s submissions, a breakdown has occurred in the

attorney client relationship. That breakdown renders defense counsel unable to

effectively represent Defendant. The interests of justice will be served by allowing

counsel to withdraw at this time because his withdrawal will not cause undue delay

with these proceedings nor unfairly prejudice any party.


      B. Defendant’s Motion is Procedurally Improper and Lacks Merit.

      Additionally, Defendant’s Motion Concerning Lack of Jurisdiction is denied.

Defendant’s argument largely mirrors his former arguments that this Court rejected.

See, e.g., ECF No. 39, PageID.169–172; ECF No. 78, PageID.329; ECF No. 89,

PageID.368. Denial is based on procedural and substantive grounds.




                                         3
Case 2:19-cr-20831-GAD-RSW ECF No. 93, PageID.378 Filed 09/10/21 Page 4 of 5




      First, the Motion is procedurally improper. Criminal defendants cannot

represent themselves while retaining counsel. United States v. Mosley, 810 F. 2d 93,

97 (6th Cir. 1987) (citing United States v. Conder, 423 F. 2d 904, 908 (6th Cir.

1970)). Here, Defendant filed the Motion pro se while Mr. Edison represented him.

As such, the Motion is improper. Second, Defendant’s jurisdictional challenge lacks

merit or basis in law, for reasons this Court has previously explained. ECF No. 39,

PageID.169–172; ECF No. 78, PageID.329; ECF No. 89, PageID.368. Defendant,

again, fails to plead sufficient facts challenging the Court’s jurisdiction over this

matter. Thus, even if procedurally proper, Defendant’s Motion would be denied.


                                 IV. CONCLUSION

      For the reasons discussed herein, the Court will GRANT Mr. Edison’s

Motion to Withdraw and DENY Defendant’s Motion Concerning Lack of

Jurisdiction. Defendant will proceed pro se in this matter. Should Defendant

motion the Court for standby counsel, then the Court will appoint counsel to aid

Defendant in his self-representation.


      IT IS SO ORDERED.



                                         /s/ Gershwin A. Drain
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 10, 2021
                                         4
Case 2:19-cr-20831-GAD-RSW ECF No. 93, PageID.379 Filed 09/10/21 Page 5 of 5




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
            September 10, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       5
